Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 4, 2015

                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On July 23, 2015, relator Eduardo Trevino filed in this original proceeding a motion to
rescind which appears to seek reconsideration of this court’s prior order. The court has
considered relator’s motion and it is DENIED.

           It is so ORDERED on September 4, 2015.



                                                                              PER CURIAM

Attested: ______________________________
              Keith E. Hottle
              Clerk of Court




1
 This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel
presiding.